Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
               This Office Action is in response to the papers filed on 11 December 2019.

CLAIMS UNDER EXAMINATRION
             Claims 1-8 are pending and have been examined on their merits.

PRIORITY
The Applicant claims priority to CN201811573303.7. A certified translation has not been provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  
     obviousness or nonobviousness.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Medoff et al. (Processing Biomass. WO 2008/073186 A2) in view of Bolivar-Telleria (Second-Generation Bioethanol from Coconut Husk. BioMed Research International Volume 2018, pages 1-20), Kooravand et al. (Enhanced ethanol production from Glycyrrhiza glabra residue by fungus Mucor hiemalis. Industrial Crops & Products 108 (2017) 767–774; published online 05 August 2017) and Lyons et al. (Compositions and methods for conversion of lignocellulosic material to fermentable sugars and products produced therefrom. Patent 8,658,407 2014) as evidenced by Lawford et al. (Conditions that Promote Production of Lactic Acid by Zymomonas mobilis in Batch and Continuous Culture. Applied Biochemistry and Biotechnology. Vol. 70-72, 1998, 173-185) and Dictionary.com (powder, dried).

Medoff et al. disclose a method of processing biomass to produce a useful product by fermentation (Abstract). The invention features methods of changing a molecular structure of a biomass feedstock that include preparing the biomass feedstock by reducing one or more dimensions of individual pieces of biomass; pretreating the biomass feedstock using two or more different pretreatment methods that each change the molecular structure (page 2, second paragraph). Reducing one or more dimensions of individual pieces of biomass can include, e.g. shearing, cutting, or grinding. In some 

Medoff teaches (page 4, second paragraph): 

Examples of biomass feedstock include paper, paper products, paper waste, wood,
particle board, sawdust, agricultural waste, sewage, silage, grasses, rice hulls, bagasse, cotton,
jute, hemp, flax, bamboo, sisal, abaca, straw, corn cobs, corn stover, switchgrass, alfalfa, hay,
rice hulls, coconut hair, cotton, synthetic celluloses, seaweed, algae, or mixtures of these. 

Therefore Medoff suggests the use of coconut hair as a biomass feedstock.

The art teaches hydrolysis with a cellulase (page 83, second to last paragraph). Treatment with cellulase is usually carried out at temperatures between 30°C and 65°C. Cellulases are active over a range of pH of about 3 to 7 (last paragraph of page 90). The art teaches saccharification can last up to 120 hours (first paragraph of page 91). 

Medoff discloses fermentation can be performed using a fermenting microorganism such as yeast (fourth paragraph page 88). Typical fermentation times are about 24 to 96 hours with temperatures in the range of 26°C to 40°C, (page 89, third paragraph).
The art also teaches the use of fermenting bacteria (page 89, first paragraph). The art suggests the use of Zymomonas mobilis (same section). As evidenced by Lawford et al., Zymomonas mobilis produces lactic acid. 

After fermentation, Medoff teaches centrifugation can be used to separate solids (last paragraph of page 92).The art teaches coproducts are produced (Figure 1). Dried distillers grains and solubles (DDGS) is identified as a coproduct (page 98, second paragraph).

While Medoff suggests the use of “coconut hair” the art is silent regarding the use of “coconut shell”. 

While Medoff discloses the use of agricultural waste, the art is silent regarding the use of licorice as a biomass feedstock in the disclosed method.

While Medoff discloses a typical fermentation is about 24 to 96 hours (1-4 days), the art is silent as to whether a longer time of 7-10 days can be used.

While Medoff recovers solids obtained from the process, the art does not teach lyophilization.

Medoff teaches the use of buffers in a reactor or any feedstock or any reactor or fermentor charged with a feedstock can include a buffer (page 39, last paragraph). Medoff teaches the use of a cellulase. The art does not explicitly teach the use of a cellulase buffer.

Bolivar-Telleria teaches coconut palm (Cocos nucifera) is an important commercial crop in many tropical countries, but its industry generates large amounts of residue. One way to address this problem is to use this residue, coconut husk, to produce second-generation (2G) ethanol (Abstract). The reference describe the methods that have been used to produce bioethanol from coconut husk and to suggest ways to improve different steps of the process (same cited section). The three main components of lignocellulosic biomass, cellulose, hemicellulose, and lignin, form a strong matrix, which gives it recalcitrance, meaning low enzyme digestibility (page 3, right column, second paragraph).

Bolivar-Telleria teaches pretreatment is the substrate preparation to make the enzymatic hydrolysis more effective by mechanically reducing cellulose crystallinity. In the case of coconut husk, it is dried, ground, and sieved to obtain a powder (page 4, left column, second paragraph). 



Kooravand et al. teach glycyrrhiza glabra residue (GGR) contains 30.5% cellulose and 23.0% hemicellulose and can be considered as a promising low-cost and non-edible feedstock for production of ethanol. The art discloses the production of hydrolysates using cellulase (page 769, left column, 2.8) and fermentation of hydrolystaes to produce ethanol (see page 769, left column, 2.11). It is noted the art teaches hydrolysis using cellulase is performed in a sodium citrate buffer (page 769, left column, first full paragraph).

The reference teaches the following (page 768, left column, section 2.1):
Licorice (Glycyrrhiza glabra) residue was provided by Atran Daru Company. The raw material was initially dried at ambient temperature, partially chopped and hammer-milled (Retsch,Germany) and finally screened to achieve a size of less than 840 μm and
larger than 297 μm (20–50 meshes). Although particle size reduction is an expensive operation and the economic arguments in favor of this approach are challenging, it is essential to increase substrate accessible surface area and decrease cellulose crystallinity and its degree of
polymerization.

As evidenced by Dictionary.com, a powder is any solid substance reduced to a state of fine, loose particles by crushing, grinding, disintegration, etc. Therefore the art teaches 

Lyons et al. teach compositions and methods for the conversion of lignocellulosic material to fermentable sugars and to products produced therefrom (e.g., ethanol, foodstuffs, etc.) (Abstract). The art identifies agricultural residues as a lignocellulosic material (column 12, line 52; column 61, line 29). The art teaches fermentation may be conducted for 5 to 10 days (column 5, line 23; column 9, line 10). The art teaches DDGS can be obtained from a fuel ethanol production process (column 17, line 61). The art teaches DDGS can be freeze dried for storage (column 18, line 26).

As set forth above, Medoff teaches the use of lignocellulosic biomass. The art teaches the use of coconut hair. While a coconut shell has hair, the art is silent regarding the use of coconut shell. It would have been obvious to use coconut shell as a lignocellulosic material. One would have been motivated to do so since Medoff teaches the use of agricultural waste to produce alcohol and Bolivar-Telleria teaches coconut husk is an agricultural waste comprised of lignocellulose that can be used to produce alcohol. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. One would have had a 

It would have been obvious to combine the teachings of the prior art by using licorice as a lignocellulosic material. One would have been motivated to do so since Medoff teaches the use of lignocellulosic agricultural waste to produce alcohol and Kooravand et al. teach glycyrrhiza glabra (licorice) is a lignocellulosic agricultural waste that can be used to prepare alcohol. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. One would have had a reasonable expectation of success since Medoff teaches agricultural wastes containing lignocellulose can be used in the disclosed method. The skilled artisan would for a mixture of both coconut shell powder and licorice powder since Medoff teaches comvbinations of lignocellulosic materials can be used in the disclosed method (page 11, second paragraph). One would have expected similar results since both references are directed to lignocellulosic materials that can be fermented to produce alcohol. 

While Medoff discloses a typical fermentation is about 24 to 96 hours (1-4 days), the art is silent as to whether a longer time of 7-10 days can be used. It would have been 

While Medoff recovers dried solids (DDGS) from the process, the art does not teach lyophilization. It would have been obvious to lyophilize said solids. One would have been motivated to do so since Lyons teaches the same solids (DDGS) can be lyophilized. One would do so to store the solids as taught by Lyons. One would have had a reasonable expectation of success since Lyons teaches DDGS can be stored. One would have expected similar results since both references teach DDGS obtained from fermentation of lignocellulosic material.

As set forth above, Medoff does not explicitly teach the use of a cellulase buffer.
It would have been obvious to use a cellulase buffer. One would have been motivated to do since Medoff teaches the use of a cellulase and Kooravand teaches reactions involving cellulase are performed in buffer. One would do so to achieve the pH taught by Medoff. One would have had a reasonable expectation of success since Kooravand teaches cellulase buffers can be used for hydrolysis. One would have expected similar 

As set forth above, Medoff suggests the use of a yeast and lactic acid bacteria in a fermentation. The art does not explicitly teach both organisms are used together. It would have been obvious to conduct a fermentation using both organisms. One would have been motivated to do so since Bolivar-Telleria teaches a cocktail of enzymes composed of cellulases and hemicellulases that work in synergy is needed to effectively hydrolyze the cellulose and hemicellulose. These enzymes are naturally produced by various fungi and bacteria. Bolivar-Telleria teaches using a combination of microorganisms (cofermentation) can increase ethanol yield. The skilled artisan would use both organisms to improve yield. One would have had a reasonable expectation of success since Bolivar-Telleria teaches both microorganisms can successfully be used in a fermentation to make ethanol. One would have expected similar results since Medoff and Bolivar-Telleria are directed to methods of fermenting lignocellulosic materials.

Claim 1 is directed to a method for preparing a biological composition for degrading plant pesticide residues. Examiner notes the claim is not directed to applying the composition to a plant, and is directed to preparation of the composition. Because the claimed method steps are rendered obvious by the teachings of the prior art, it follows that a biological composition with the claimed features would be produced. While Medoff does not explicitly teach the products obtained can be used for degrading 

The following is noted from the MPEP:
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).

There is sufficient evidence that the product disclosed by the reference is Applicants' product, and the burden is shifted to Applicants to distinguish the two. See In re Best, 195 USPQ 430 and Ex Parte Gray 10 USPQ 2d 1922, 1923.

Therefore claim 1 is rendered obvious (claim 1).

Kooravand teaches cellulase is in a sodium citrate buffer (hence, citric acid-sodium citrate) (supra). The art teaches the use of 20 FPU cellulase per gram GGR (Glycyrrhiza glabra residue) (page 771, let column, last paragraph).

While the art does not explicitly teach the use of 10-15% cellulase, it would have been obvious to optimize the amount of enzyme used. As taught by Medoff, enzymes are used to degrade the lignocellulosic material. Kooravand teaches the amount of enzyme used based on the amount of material to be degraded.  One would optimize the amount of enzyme based on the amount of lignocellulosic material to be treated. The MPEP teaches differences in concentration or temperature will not support the patentability of 


The following is recited from the MPEP:

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 2 is rendered obvious (claim 2).

Claim 3 is interpreted to recite a weight ratio of mixture to cellulase buffer of 2:10 to 3:10. As set forth above, Kooravand teaches 20 FPU cellulase for every one gram of GGR lignocellulosic substrate.

While the art does not explicitly teach the use of the claimed ratio of substrate to cellulase buffer, it would have been obvious to optimize the amount of enzyme used. As taught by Medoff, enzymes are used to degrade the lignocellulosic material. Kooravand teaches the amount of enzyme used based on the amount of material to be degraded.  One would optimize the amount of enzyme based on the amount of lignocellulosic material to be treated. The MPEP teaches differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless claim 3).

Claim 4 recites the yeast of claim 1 is prepared by fermenting grapes. As written, the claim does not recite an active method step. Claim 1 is interpreted to be a product by process step.
.   
MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

claim 4).

Claim 8 is directed to a biological composition for degrading plant pesticide residues. Because the claimed method steps are rendered obvious by the teachings of the prior art, it follows that a biological composition with the claimed features would be produced.
Therefore claim 8 is rendered obvious (claim 8).

Therefore Applicant’s invention is rendered obvious as claimed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Medoff et al. in view of Bolivar-Telleria, Kooravand et al. and Lyons et al. as evidenced by Lawford et al. and Dictionary.com as applied to claim 1 above, and further in view of Deka et al. (Enhanced Cellulase Production from Bacillus subtilis by Optimizing Physical Parameters for Bioethanol Production. ISRN Biotechnology Volume 2013, pages 1-11, 2013).


Claim 1 is rejected on the grounds set forth above. The teachings of the prior art as set forth above are reiterated.



Deka et al teaches Bacillus subtilis can be used to produce cellulase (Abstract, first sentence). The cellulase can be used for ethanol production (last sentence, Abstract).

It would have been obvious to use Bacillus subtilus in the method taught by Medoff. One would have been motivated to do so since Lyons teaches Bacillus can be used as a lignocellulose degrading microorganism and Deka teaches Bacillus subtilis can be used to produce cellulase (hence, an enzyme that degrades lignocellulose). The skilled artisan would use a strain that is known to produce cellulase in a method that comprises digestion by cellulase. One would have had a reasonable expectation of success since each references teaches a fermentation that utilizes the same enzyme. Therefore claim 5 is rendered obvious (claim 5).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Medoff et al. in view of Bolivar-Telleria, Kooravand et al. and Lyons et al. as evidenced by Lawford et al. and Dictionary.com as applied to claim 1 above, and further in view of Popp et al. (Biofuels and Their Co-Products as Livestock Feed: Global Economic and Environmental Implications. 2016. Pages 1-26).

Claim 1 is rejected on the grounds set forth above. The teachings of the cited references are reiterated.

Medoff teaches DDGS can be obtained from the disclosed fermentation and used as a product. While the art teaches use as an animal feed (page 98, second paragraph), the art is silent regarding application to plants.

Popp teaches co-products from biofuel production are an important and valuable component of the biofuels sector and the global feed market (Abstract). The art teaches the following (page 18, start of last paragraph through first paragraph of page 19):
A potential market for DDGS and oilseed meals that biofuel producers may consider is the
fertilizer/agriculture market. DDGS and oilseed meal co-products can be effective fertilizer sources
for plants. In addition to containing most macronutrients and micronutrients needed to support plant
growth, these co-products have low C:N ratios, which means that they are rapidly decomposable and
can release nutrients to plants in a timely manner. This property is of particular interest to organic agriculture markets, where nutrient sources and fertilizers containing enough readily mineralizeable N
to impact yield are scarce. Competition with animal feed markets has prevented widespread adoption
of biofuel co-products as fertilizers. DDGS and many oilseed meals hold more value as an animal feed
than as a fertilizer source, therefore animal producers are willing to pay for feed materials based on feed
value instead of the lower fertilizer value. However, fertilizer markets may become more appealing to
biofuel producers due to over-production of DDGS, high costs of oilseed meals, DDGS feed quality
issues, and interest from organic growers in alternative nutrient-rich fertilizer sources.

It would have been obvious to apply the composition of claim 1 on crops. One would have been motivated to do so since Madoff teaches DDGS can be obtained from the disclosed fermentation and used as an agricultural product and Popp teaches DDGS can be used as a fertilizer for plants (hence, crops). One would have had a reasonable expectation of success since Popp teaches it is a nutrient-rich fertilizer source for plants. While the art does not teach explicitly teach application one week before harvest, one would do so to provide nutrients prior to harvesting plants. Absent evidence of criticality, one would choose a time that is optimal for desired growth. While the art does not explicitly teach application to degrade plant pesticide residues, it is 

The following is noted from the MPEP:

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ430, 433 (CCPA 1977).

There is sufficient evidence that the product disclosed by the reference is Applicants' product, and the burden is shifted to Applicants to distinguish the two. See In re Best, 195 USPQ 430 and Ex Parte Gray 10 USPQ 2d 1922, 1923.

Therefore claim 6 is rendered obvious as claimed (claim 6).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Medoff et al. in view of Bolivar-Telleria, Kooravand et al. and Lyons et al. as evidenced by Lawford et al. and Dictionary.com as applied to claim 1 above, and further in view of Snyder et al. (Tips For Mixing Your Own Fertilizers. 2014 pages 1-5) and Popp et al. 

Claim 1 is rejected on the grounds set forth above. The teachings of the prior art references are reiterated. A lyophilized (hence, freeze dried) composition is rendered obvious on the grounds set forth above.

While the Lyons reference teaches DDGS can be lyophilized, the art is silent regarding adding water to the composition.

The teachings of Popp et al. as set forth above are reiterated. The art teaches DDGS can be used as fertilizer. 

Snyder teaches fertilizers are dissolved in water for use. The art teaches it is important to dissolve the fertilizer completely in water. Otherwise, it will settle out in the mixing tank and the plant will not get their full dose of fertilizer elements (page 2, third paragraph). Examiner notes the art uses water to get fertilizer into solution (third bullet point, middle of page). Therefore the fertilizer is interpreted to be a solid.

As set forth above, Lyons teaches DDGS is freeze dried. Popp teaches DDGS can be used as a fertilizer. It would have been obvious to add water for a solid DDGS. One would have been motivated to do so since Snyder teaches solid fertilizers can be prepared by dissolving in water. While the art does not teach the specific ratio of water, added the reference teaches enough water must be used to prevent the fertilizer from settling out, preventing the plant from getting a full dose. The MPEP teaches
differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. 

claim 7).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653